DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the closest prior art, Inoue et al. (US 2019/0283687), teaches:
A rear-facing camera system for a vehicle, the system including: 
at least one digital display screen (Inoue: [0034]-[0035]: display device 12) configured to be mounted in a side-mirror positioned unit (Inoue: [0035]: display device 12 at a place of the mirror 40), wherein the side-mirror positioned unit does not contain a mirror in addition to the digital display screen (Inoue: [0035]: display device 12 instead of the mirror 40); and 
at least one camera unit coupled to the digital display screen (Inoue: Fig 3:  image capturing device 10; [0033]), such that the digital display screen is configured to display video data captured by the camera unit (Inoue: Fig 3; [0033]: image capturing device 10 is a video camera; display device 20 generates images for display based on the images captured by the image capturing device 10); 


A thorough prior art search was conducted in the instant application.  No prior art was found that anticipates or renders obvious the combination of claim elements as presented, especially in light of the “wherein the at least one camera unit is mounted separate from the side-mirror positioned unit” limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488